FILED

IN CLERK’S OFFICE
U.S. DISTRICT COURT E.D.NLY,

we FEB I 20200 *

 

KUNTZ, J.

 

BROOKLYN OFFICE

 

IN THE UNITED STATES DISTRICT
FOR THE EASTERN DISTRICT OF NEW YORK

 

 

DANIEL E, CARPENTER,

 

 

 

 

 

¥.

 

 

KATHLEEN HAWK SAWYER

 

MOTION FOR IMMEDIATE RELEASE TO HOME
CONFINEMENT, DECLARATORY JUDGMENT, AND
INJUNCTIVE RELIEF PURSUANT TO THE FIRST STEP ACT

 

Daniel E, Carpenter
Petitioner, pro se
Incarcerated Inmate
Reg. # 90792-038
MDC Brooklyn

P.O, Box 329002
Brooklyn, NY 11232

 

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

 

DANIEL E. CARPENTER
Vv.

KATHLEEN HAWK SAWYER

 

MOTION FOR IMMEDIATE RELEASE TO HOME CONFINEMENT,
DECLARATORY JUDGMENT, AND INJONCTIVE RELIEF
PURSUANT TO THE FIRST STEP ACT

NOW COMES THE PETITIONER, Daniel E. Carpenter (hereinafter “Petitioner” or “Mr.
Carpenter”) to move this Honorable Court to authorize his immediate release to Home
Confinement under the Elderly and Family Reunification for Certain Non-Violent Offenders Pilot
Program (“Elderly Offender Program”) under the First Step Act (FSA), and should the Bureau of
Prisons (BOP) not agree with this Court's interpretation of the clear congressional mandate set out
in the FSA, to then order Petitioner's immediate release pursuant to its injunctive powers to enforce
the will of Congress and the laws of the United States as adopted in the FSA, This Motion is
necessary based on hearings held on Thursday October, 17 2019, where the newly-appointed
Director of the BOP Kathleen Hawk Sawyer stated that the implementation of the FSA is working
well everywhere except for New England, all while Representative David Cicilline (D-RI)
peppered her with questions as to why no one scems to be getting Halfway House time, Home
Confinement time, or even the seven days of Good Conduct Time (GCT) as promised by the FSA’s
Elderly Offender Program.

Since those hearings, and without warning or any notice, Petitioner was shipped out of the
Camp at FMC Devens the day before Thanksgiving to the Maximum Security facility at MDC

Brooklyn, which is an hour farther from his home rather than Watkinson House in Hartford

2

 

 
Connecticut, which is the BOP facility closest to his home pursuant to his request under the FSA,
Now that the Attorney General and the BOP have stated that the FSA has been fully implemented
(See, e.g., various Press Releases from January 15th and 17th), someone needs to explain to
Director Hawk Sawyer and the Attorney General that the BOP rank-and-file are not just ignoring
the FSA, they are doing their level best to sabotage and scuttle the FSA. Petitioner has witnessed
this first hand both at FMC Devens and now at MDC Brooklyn, where dozens of inmates in the
elite Cadre program at MDC Brooklyn have been waiting for months to get their new dates for
both Halfway House and Home Confinement under the FSA. Petitioner has sent emails over the
BOP's Corrlinks system to volunteer to be a "whistleblower" for Director Hawk Sawyer, but he
has received no reply.

Petitioner believes that he has served his full sentence based on the Elderly Offender
Program, This is, in fact, a large part of the reason for the passage of the FSA: to have elderly
offenders with medical needs like Petitioner be under Home Confinement rather than in a Camp
or a Halfway House. Certainly Petitioner should not have been sent from the Camp at FMC Devens
to a Maximum Security facility like MDC Brooklyn, which is actually further away from
Petitioner's home in Connecticut. Instead, he should have been sent directly to Home Confinement
under the BOP's own Program Statements, or at the very least, to the Watkinson House in Hartford,
Connecticut, which is only 20 minutes from Petitioner’s home and therefore is clearly the closest
BOP facility as required under the specific mandates of the FSA.

Petitioner has sent three separate requests to the Warden at FMC Devens (and at Brooklyn)
to serve the remainder of his sentence at Watkinson House in Hartford because it is the closest
BOP facility to his home, Watkinson House is also down the street and easy walking distance to

St. Francis Hospital, which is the hospital that all of Petitioner’s doctors are affiliated with. Instead

 

 

 
of being sent to Home Confinement or to Watkinson House, Petitioner was transferred without
notice or warning to MDC Brooklyn, which is actually farther away from Petitioner's home and is
a Maximum Security facility not suitable for a "Camper" like Petitioner, It would have made more
sense to send Petitioner to FCI Danbury, which is a Low Security facility and is in Connecticut.

Petitioner wishes to state at the outset that he has the utmost respect for Director Hawk
Sawyer, because she wrote the regulations and Program Statements (such as 7310.04, 7320.01,
and 7300.09) that he will be referring to when citing such famous cases as Goldings v. Winn, 383
F.3d 17 (1st Cir. 2004), Jacoboni v. United States, 251 F.Supp.2d 1015 (D, Mass. 2003), Monahan
y. Winn, 276 F. Supp. 2d 196 (D. Mass 2007), and Putnam y. Winn, 441 F Supp.2d 253 (D, Mass.
2006). As a camp-qualified inmate, Petitioner finds himself in a maximum security cell in locked
quarters where his cell has been locked several times due to periodic lockdowns caused by violence
at MDC Brooklyn, and the emergency buzzers do not work in his cell. Instead, Petitioner should
be placed on Home Confinement, or at worst, at the Watkinson House in Hartford, which is a BOP
Halfway House facility closer to his home under the FSA and is literally within walking distance
to St. Francis Hospital where his doctors are, and if there were an emergency he could receive life-
saving treatment immediately,

Petitioner was at the Camp at FMC Devens until he was suddenly and unexpectedly
transferred to MDC Brooklyn, where he is in a cell in one of the most notorious maximum security
facilities in America rather than the Camp at Otisville or Devens like the district judge
recommended in Petitioner's Judgment and Commitment Order. No reason has been given or found
for Petitioner's sudden and unexpected transfer, and there is no BP-409 Form in his file explaining

the reason for his transfer as required by law and the BOP's own regulations. Therefore, Petitioner

 

 

 
seeks his immediate release to Home Confinement for the reasons described below, all of which
are provided to the Court by Petitioner under the penaity of perjury pursuant to Section 1746.
I PRELIMINARY STATEMENT

With the First Step Act of 2018 (FSA), Congress has amended the rules so that an inmate
can seek recourse to the courts after thirty days if the Warden of the prison has not responded to
the inmate’s written requests. See, e.g., United States v. Cantu, 2019 WL 2498923 at *1 (8.D, Tex.
June 17, 2019), Petitioner’s letters to the Warden were dated April 9 and May 22, 2019, and there
has been no tesponse, Petitioner has also sent several emails to the Warden at MDC Brooklyn, as
well as Director Hawk Sawyer, on the BOP's Corrlinks System. None of these requests has
received a reply, and more than 30 days has passed on all of these requests. Therefore, this Court
clearly has jurisdiction to adjudicate Petitioner’s motion and grant the relief Petitioner seeks.

On the Monday before Thanksgiving, November 25, 2019, Mr. Carpenter was called to the
office at the Camp at FMC Devens and told to pack his belongings as if he was not coming back.
When Mr. Carpenter asked what it was about the CO said he did not know but “they want you up
there at 8:30 that morning.” Mr, Carpenter hurriedly packed his things and was kept in the SHU
for the next two days before enduring a nine hour bus ride to MDC Brooklyn. At no time was he
told that he was going to Brooklyn or. if that was his final destination, Nor was Mr. Carpenter
allowed to contact his wife or his attorneys to let them know what was going on. It was not until
Thanksgiving Day itself that Mr. Carpenter was able to phone his wife.

White in the SHU at FMC Devens, the medical PA that knew Mr. Carpenter from the Camp
was kind enough to take his Blood Pressure reading three times, because he had monitored it the
week before Mr, Carpenter was sent to the SHU, Those readings in the SHU were consistent with

the readings the week before. They were all 190/100, which is extremely dangerous. In fact, the

 

 

 
Wall Street Journal has been running ads from the AHA that encourage everyone to get their blood
pressure checked by showing a woman who had scars from her heart surgery because she had
suffered a heart attack but only had 182/1 00 blood pressure, lower than Mr, Carpenter's. Mr.
Carpenter has been under the care of physicians affiliated with St. Francis Hospital for his blood
pressure and other issues, and has been under several medications continually at FMC Devens and
here at MDC Brooklyn. In fact, that was the reason for Mr. Carpenter to request a transfer to
Watkinson House under the FSA, because a Halfway House and Home Confinement is the same
security level as a Camp. In fact, according to the First Circuit in Goldings v. Winn, 383 F.3d 17
(1st Cir, 2004), which is cited by the Second Cireuit in Levine y. Apker, 455 F.3d 7f (2d Cir, 2006),
there is no custody level difference between Mr. Carpenter being at the Camp at Devens,
Watkinson House close to St. Francis Hospital, or being on Home Confinement. The BOP has
made a major constitutional error by shipping Mr. Carpenter to a maximum security prison that is
farther away from his family after Mr. Carpenter requested a transfer closer to home to Watkinson
House under the FSA..,

Under the FSA, Mr, Carpenter's 30 month sentence under the Elderly Offender Program of
the First Step Act is now 20 months at a Camp and 10 months of Home Confinement under the
BOP's Custody, But, from the 20 months of incarceration, Mr. Carpenter is also entitled to 135
days of Good Conduct Time (GCT) Credits. Even ifthe BOP uses the calculation under H.R, 4018
for calculating the two-thirds date, because Mr, Carpenter reported to FMC Devens on March 22,
2019, his new two-thirds date for mandatory release to Home Confinement is August 20, 2020
instead of November 2020. This is significant because under the old law of the Second Chance
Act of 2007 as codified in 18 U.S.C. §3624(c) and as amended by the FSA, everyone is entitled to

12 months of Halfway House and 10% of their sentence on Home Confinement to get them back

 

 

 
into the community, Home Confinement is now guaranteed under the FSA as it states "shall" and
is no longer up to the BOP's discretion. The FSA makes the 10% mandatory for Home
Confinement, so that means another 3 months off, which means Mr. Carpenter's release date is
May 20, 2020, But, if Mr. Carpenter receives only 3 months of Halfway House, that means his
release date to Home Confinement should be February 20, 2020. If he receives 4 months (much
less than the 20% given out to other people at MDC Brooklyn) then his release date should be
January 20th, because as of January 20th he will have served 10 months with 2 months in a
maximum security prison.

Mr. Carpenter has not seen the Sun since his bus ride to Brooklyn on November 27th.
Having Petitioner on Home Confinement would clearly save the American taxpayers money,
which is what the FSA is all about. For that reason alone, this Court should order his immediate
release to Home Confinement pursuant to the First Step Act. Moreover, under the PSA, the new
§3624(g)(10) makes it very clear that there is no longer any limit under §3624(c) for placing an
inmate under Home Confinement. Therefore, the intent of Congress is clear, and this Court should
order Mr. Carpenter to be immediately released to Home Confinement rather than remain in a
Maximum Security prison that he never should have been sent to in the first place as an Elderly

Offender under the FSA.

 

 

 
H, PETITIONER SHOULD BE IMMEDIATELY RELEASED TO HOME
CONFINEMENT PURSUANT TO THE FIRST STEP ACT

In the bulletins released by Attorney General Barr on January {5th and 17th 2020, the
Attorney General emphasized that the BOP has the right, and in fact the duty, to release elderly
offenders immediately to Home Confinement pursuant to the FSA:

The FSA authorizes BOP to maximize the use of home confinement for low risk offenders,
Currently, there are approximately 2,000 inmates on Home Confinement. The legislation
also expands [the Family Reunification and Elderly Offender Program| for eligible elderly
and terminally ill offenders to be transitioned to Home Confinement.

This bolsters the earlier April 4, 2019 Memo from Director Hugh J. Hurwilz:

Section 602 of the FSA modified 18 U.S.C, §3624(c)(1), authorizes the Bureau to
maximize the amount of time spent on home confinement when possible. The provision
now states... “Elome confinement authority, —'The authority under this subsection may be
used to place a prisoner in home confinement for the shorter of 10 percent of the term of
imprisonment of that prisoner or 6 months. The Bureau of Prisons shall, to the extent
practicable, place prisoners with lower risk levels and lewer needs on home
confinement for the maximum amount of time permitted under this paragraph.”
(Emphasis in original). See Exhibit One,

It also reflects a study done by the OIG released in November 2016, where the OIG
criticized the BOP for not utilizing Home Confinement for nonviolent offenders, In fact, Home
Confinement has been the preferred release method over Halfway House since Director Hawk
Sawyer wrote the original Regulations and Program Statements over 20 years ago in 1999, This
was demonstrated by the BOP's Assistant Director Blake Davis in a Bulletin he drafted to ali
Wardens in May 2013, that is also attached as Exhibit Two:

“Accordingly, every effort should be made to consider community placements for inmates
with manageable medical and mental health needs, These placements can help mitigate the
potential increased recidivism risk of sending an inmate with these needs directly to the
community. A community placement provides more expedient access to resources to
address the specialized needs of these populations. Staff must take the steps necessary to
facilitate these placements, For low need/low risk inmates, home confinement is the
preferred pre-release option. This option is currently under- utilized. Program Statement
7320.01, Home Confinement, states supervision under home confinement may be provided
by contract halfway house services, U.S. Probation or other government agencies.”

 

 

 
Petitioner is requesting to be transferred to Home Confinement or other residential
community confinement (RRC, Residential Reentry Center, or Halfway House), under 18 U.S.C.
§§3621(b) and 3624(c). The latter statute specifically obligates the director of the BOP to “ensure
that a prisoner serving a term of imprisonment spends a portion of the final months of that
ierm.,.under conditions that will afford that prisoner a reasonable opportunity to adjust to and
prepare for the reentry of that ptisoner into the community”, and provides at (c)(2) that it “may be
used to place a prisoner in Home Confinement for the shorter of 10 percent of the term of
imprisonment of that prisoner or 6 months.” These statutes ave implemented in BOP Program
Statement Nos. 7320.01, CN-1 “Home Confinement” (9/6/95) and 7310.04, “Community
Corrections Center Utilization and Transfer Procedures" (12/16/98). Program Statement No.
7320.01 provides that “[hJome confinement is a time of testing and an opportunity for inmates to
assume increasing levels of personal responsibility while providing sufficient restriction to
promote community safety and continue the sanction of the sentence.” The BOP is required to -
ensure that each appropriate inmate is placed on Home Confinement as soon as otherwise eligible.
Home Confinement is the preferred placement for those inmates who have established
ermmployment and residency, See attached as Exhibit Three, the Community Contracting Program
Statement 7300.09 (January 12, 1998), p. 21 at §31(a), all of which were signed by the current
Director of the BOP, Kathleen Hawk Sawyer, when she was the Director of the BOP in 1998.

Furthermore, with the FSA amending §3624(c) to make the 10% of sentence Home
Confinement time mandatory, the addition of the new §3624(g)(10) makes it very clear that
Congress wanted to eliminate any and all limits on Home Confinement for Elderly Offenders.
Petitioner should be on Home Confinement in Connecticut rather than serving his sentence in

Maximum Security at MDC Brooklyn. By sending Petitioner to Brooklyn, the BOP has violated

 

 

 
both the FSA and Petitioner’s constitutional rights, This Court should rectify this constitutional
ettor by ordering Petitioner's immediate release to Home Confinement, even while it awaits a

response from the Government.

tl, CALCULATION OF PETITIONER'S HOME CONFINEMENT DATE
PURSUANT TO THE FIRST STEP ACT

Simply put, Petitioner’s 30 month incarceration is now meant to be 20 months of
incarceration and 10 months of Home Confinement. From the 20 months of incarceration, the FSA
also provides 54 days of Good Conduct Time (GCT) credits each year with the final year prorated,
so that Petitioner is entitled to 135 days of GCT credits or 4.5 months, meaning that Petitioner’s
incatceration is now 15.5 months, But, also under the FSA, every inmate is guaranteed up to 10%
of their sentence in Home Confinement, This means that Petitioner is effectively guaranteed at
least 3 months of Home Confinement pursuant to the FSA, so his time of incarceration is now just
12.5 months by law as specified by Congress in the FSA, But, under the new §3624(c) as amended
by the FSA, every inmate is also entitled to up to 12 months of Halfway House and Home
Confinement, whether they have a sentence of 18 months or 18 years, Additionally, as previously
discussed above, the new §3624(g)(10) climinates any and all limits under §3624(c), so the
Warden at MDC Brooklyn has the ability to send any and all Elderly Offenders directly to Home
Confinement right now under the FSA, especially someone like Petitioner who has clearly served
his full sentence based on the FSA and the old law under the Second Chance Act of 2007 as
codified in §3624({c).

Since Petitioner entered FMC Devens on March 22, 2019, as of January 20, 2020 he will
have served 10 months (and have eatned 5 months of Harned Time Credits under the FSA's Earned
Time Credit program that began with the date of enactment of the FSA) and therefore is clearly

eligible under the Elderly Offender Program for direct transfer to Home Confinement for the

10

 

 
remainder of his sentence right now, or a transfer to Watkinson House (a BOP facility much closer
to Petitioner's home pursuant to the FSA), the Halfway House (or RRC/CCC) on Collins Street in
Hartford, Connecticut; literally just down the street from St, Francis Hospital which is the hospital
that Petitioner’s doctors are affiliated with, It makes no sense to keep Petitioner at a Camp, much
less in Maximum Security at MDC Brooklyn, when this Court cat just as easily put Petitioner in
Home Confinement for the remainder of his sentence. In addition to being qualified for Home
Confinement under the new §3624(c) and the Elderly Offender Program under the FSA, Petitioner
is also entitled to at least 12 months of time served credits pursuant to §3585(b) for the time he
spent at Brooklyn MDC and Wyatt prior to and during his trial.

Petitioner’s first letter was sent to the Warden at Devens on April 9, 2019 explaining the
ramifications of the BOP’s Memo on the FSA of April 4, 2019 combined with his credits of up to
12 months pursuant to §3585(b). See Exhibit Four. [f this Court gives Petitioner any credit for the
12 months of 2016 spent at trial and post-verdict, then he should be sent to Home Confinement.
While he feels entitled to at feast 13 months of §3585(b) credits Petitioner realizes that there is a
one-month overlap with his previous sentence from December 28, 2015 to January 27, 2016, But,
there is nothing that stops Petitioner from receiving credit for the time from J anuary 28, 2016 to
January 27, 2017 when Petitioner was released without receiving any Halfway House or Home
Confinement from his original sentence in the Boston case, Because the Warden has not replied to
any of Petitioner’s letters, this Court has jurisdiction to grant Petitioner the relief that he requests,
which is to order his immediate release from prison to Home Confinement immediately as required
by the First Step Act and the BOP's own Program Statements and Regulations.

Moreover, Petitioner sent yet another letter sent to the Warden on May 22, 2019 (see

Exhibit Five) explaining his health issues and his qualification under the Elderly Offender

11

 

 
Program. Petitioner sent several other letters to the Warden at FMC Devens, one of which the
Warden picked up personally when Petitioner was in the Segregated Housing Unit (SHU) at FMC
Devens. Suffice it to say, the Warden at Devens never responded to any of Petitioner’s letters, and
Petitioner need only send one letter to invoke the jurisdiction of this Court after 30 days has lapsed.
Similarly, the Warden here at MDC Brooklyn has not responded to any of Petitioner's email
requests since he arrived on Thanksgiving. Petitioner also sent an email to Director Hawk Sawyer
volunteering to be a whistle blower on all of the violations of the First Step Act that Petitioner had
secn at FMC Devens, so the Director could understand that the rank-and-file of the BOP are trying
their best to scuttle the FSA. To date, there has been no response from Director Hawk-Sawyer or
Warden Edge of MDC Brooklyn, so once again, this Court clearly has jurisdiction to hear
Petitioner's request for relief.

Petitioner further believes that he is entitled to Home Confinement pursuant to §3624(c)
because he believes he has 5 months of Harned Time Credits based on the FSA signing date of
December 21, 2018 to January 20, 2020, Even assuming that the Earned Time Credits do not start
until July 19, 2019, as of J anuary 20, 2020 Petitioner should have at least 3 months of Earned Time
Credits as well as his 3 months of Home Confinement time and 6 months of Halfway House time.
Also, pursuant to §3624(c) all inmates are entitled to up to 12 months of Halfway House time
which the FSA states should also be served as Home Confinement time under the Elderly Offender
Program, See Exhibit Six, Petitioner’s Enrollment Application for the Elderly Offender Program.
Therefore, Petitioner is eligible for immediate release to Home Confinement under the specific
mandates in the First Step Act. See Exhibit Seven, Petitioner's Request to transfer to Watkinson

House pursuant to the First Step Act

12

 

 

 
IV. ‘THE REMEDY FOR THE DUE PROCESS VIOLATIONS IN THIS CASE IS
TO ORDER MR, CARPENTER’S IMMEDIATE RELEASE TO HOME
CONFINEMENT

The Due Process delays in this case were extraordinary, and the prejudice to Mr. Carpenter
was palpable, “[T]he Due Process Clause always protects defendants against fundamentally unfair
treatment by the government in criminal proceedings,” United States v. Ray, 378 F.3d 184, 199
(2d Cir. 2009), citing Doggett v. United States, 505 U.S. 647, 666 (1992). In Ray, in trying to craft
a remedy for the Due Process violation for the delay in Ms. Ray’s case, the Second Circuit
eliminated the need for her to serve any of her custodial sentence or serve her time in a Halfway
House and stated the following:

“The appropriate remedy for a proven due process violation often depends on the stage at

which the violation is found and the relief sought. After a due process violation has

occuited, courts endeavor to fashion relief that counteracts the prejudice caused by the
violation. The Sixth Circuit has stated that suspension of the remainder of the sentence is
the appropriate remedy for a due process violation.... The violation of Ray's due process
right has prejudiced her insofar as a delayed custodial sentence threatens to undermine her
successful rehabilitation. To remedy that harm, the appropriate relief is to release her from
any requirement that she submit to a custodial sentence. Accordingly, we conclude that the
appropriate remedy in this case is the vacatur of Ray's sentence insofar as it imposes a six-

month term of residence in a halfway house.” Ray at 202-03,

Petitioner should have been credited for his entire time at Wyatt prior to and during his
trial, as he has now spent more time in detention in both Brooklyn and Wyatt than the defendant
in United States v. Benatta, 2003 WL 22202371 (W.D.N.Y. 2003) did, and Benatta had his
indictment dismissed for the Due Process violations in his case that were not as great as the overall
Due Process violations in Petitioners case. Not only has Petitioner sent letters to the Acting
Director of the BOP and the Warden at Devens, both of which were ignored, his attorneys also

sent letters to Paul Irby, the General Counsel of the BOP’s Designation and Sentence Calculation

Center (DSCC) in Grand Prairie, Texas. Therefore, Mr. Carpenter asks only for the Court to

13

 

 

 
recognize the Due Process violations in this case and order his immediate release to Home
Confinement,

Dismissal of an indictment for the Government’s violation of §3161(j) is rare, and in fact
it has happened in Benatta, despite the holdings in cases such as United States v, Lainez-Leiva,
129 F.3d 89 (2d Cir, 1997) where the Court recognized a Due Process violation, but it was not
sufficient enough to dismiss the indictment. The reason that the dismissal of the indictment in
Benatta is so important to Mr. Carpenter’s case is that the defendant was suspected by the FBI of
being one of the 9/11 terrorists caught at the Canadian Border, and was held at MDC Brooklyn
from the time of his indictment (December 12, 2001) to his release to the Immigration Court at the
Batavia Federal Detention Facility on April 30, 2002, a delay of only 139 days. Mr. Carpenter is
only asking for release to Home Confinement rather than a dismissal of the Indictment, as §3164’s
only remedy is the release of the defendant, Mr, Carpenter has now spent more time in Maximum
Security pretrial at Wyatt and now in Brooklyn since Thanksgiving than a suspected 9/11 Terrorist.

However, the Due Process Delay bullet that the Government cannot possibly dodge is 18
ULS.C. §3161G)(1), (2), and (3), which provide as follows:

(j)(1) If the attorney for the government knows that a person charged with an offense is
serving a term of imprisonment in any penal institution, he shall promptly —

(B) cause a detainer to be filed with the person having custody of the prisoner and request
him to so advise the prisoner and to advise the prisoner of his right to demand trial.

2. If the person having custody of such prisoner receives a detainer, he shall promptly
navise the prisoner of the charge and of the prisoner's right to demand trial. If at any time
thereafter the prisoner informs the person having custody that he does demand trial, such
person shall cause notice to that effect to be sent promptly to the attorney for the
government who caused the detainer to be filed.

3. Upon receipt of such notice, the attorney for the government shall promptly seek to
obtain the presence of the prisoner for trial. See Benatta at *12-13.

14

 

 

 
In Mr. Carpenter’s case, however, the Government knew that he was sentenced by the
Judge in Boston in February of 2014, and his post-trial motions were denied in May of 2014 when
the Government in the Connecticut case hit him with a Superseding Indictment with a whole new
series of Money Laundering charges, one month before the Government knew that Mr, Carpenter
would be reporting to prison on the Boston case, So, while the Government knew they were re-
indicting Mr. Carpenter in May 2014 just before he reported to USP Canaan in June 2014, they
did absolutely nothing as required under §3161(). Then, without notifying Mr, Carpenter or his
attorneys, they had Mz. Carpenter yanked out of his bunk after lights-out on December 28, 2015
and he was transferred to the same MDC Brooklyn that resulted in the defendant in Benatta having
his indictment dismissed for only a violation of four months where Mr. Carpenter's §3161()
violation was over 18 months, and Mr, Carpenter has been held in Maximum Security at both
MDC Brooklyn for 60 days and at Wyatt for over 180 days, which is double the amount of time
Benatta spent in maximum security.

If a suspected 9/11 terrorist caught at the Canadian Border and held in Brooklyn MDC for
only four months was released on Speedy Trial grounds and had his indictment dismissed with
prejudice pursuant to §3161(j), then Mr, Carpenter is well within his rights to respectfully request
this Court order his immediate release to Home Confinement, Once again, the defendant in Ray
pleaded guilty to mail fraud, the Government forgot about her, and the district court sentenced her
to six months of Halfway House which the Second Circuit reduced to zero to make up ‘for the Due
Process Delay. Whereas in this case, the §3161(j) violation is two times greater than Benatta, and
Mtr. Carpenter is owed a 12-month of time-served credits pursuant to §3585(b). So even assuming

that Mr. Carpenter was guilty, which he clearly has denied and is still on appeal at the Second

i5

 

 

 
Circuit, he deserves the same Due Process considerations as the defendants in Ray and Benatta,
and they were not owed any credits for time served as is the case for Mr. Carpenter.
CONCLUSION
For the reasons discussed above, Petitioner respectfully requests that this Honorable Court
issue a Declaratory Judgment that Petitioner's sentence has been fully served pursuant to the First
Step Act, and to issue an Injunction ordering his Immediate Release to Home Confinement

pursuant to the laws of the United States and any other relief that this Court deems just and proper

in the interests of justice.

Respectfully Submitted,

/sf Daniel E. Carpenter
Daniel E. Carpenter
Petitioner, pro se
Incarcerated Inmate
Reg. # 90792-038
MDC Brooklyn

P.O, Box 329002
Brooklyn, NY 11232

16

 

 

 

 
EXHIBIT

ONE

 

 

 
  

(LS, Department of Justice

OPERATIONS MEMORANDUM
OFT: RSD/RRM

NUMBER: 001-2019

DATE: April 4, 2019

EXPIRATION DATE: — Apell 4, 2020

Home Confinement under the First Step Act

faf
Approved: Hugh J. Hurwitz
Acting Director, Federal Bureau of Prisons

The First Step Act of 2018 (FSA) contained additional requizements for the Bureau of Prisons
(Bureau) in placing inmates in home confinement generally, and re-established and expanded a
pilot program under the Second Chance Act to place elderly and terminally ill inmates In home

confinement,

The ferms “home confinement? aud “home detention” are used interchangeably In this Operations
Memorandum,

Institution Supplement, None required. Should focal facilities make any changes outside the
required changes in the national policy or ostablish any additional local procedures to implement
the national policy, the local Union may invoke to negotiate procedures or appropriate :
arrangements,

1. HOME CONFINEMENT FOR LOW RISK OFFENDERS

Section 602 of the FSA modified 18 U.S.C. § 3621 (c)(1), authorizes the Bureau to maximize the
amount of tine spent on home confinement when possible, The provision now states, with the

new FSA language in bold,

“Home confinement authority, — The authority under this subsection may be used to place a-
prisoner in home confinement for the shorter of 10 percent of the term of imprisonment of that
prisoner or 6 months, The Bureau of Prisons shall, to the extent practicable, place prisoners
with lower risk levels and lower needs on home confinement for the maxitiaum amount of

time permitted under this paragraph,”

 

 

 

 

 

 
The Bureau interprets the language to refer to inmates that have lower risks of reoffending in the
community, and feeniry needs that can be addressed without RRC placement, The Bureau
curently utilizes home confinement for these inmates. Accordingly, staff should refex edigibie
inmates for the maximum amount of thne permitted under the statutory requirements,

The statutory language will be added to the Program Statement Home Continement,

2, PILOT PROGRAM FOR ELIGIBLE ELDERLY OFFENDERS AND TERMINALLY
TILL OFFENDERS

Section 603 (a) of the FSA reauthorized and modified the pilot prograrn conducted under the
Second Chance Act, 34 U.8,C, § 60341, as follows:

(a) Scope of Pilot

The Bureau shall conduct a pildt progeam to determine the effectiveness of removing eligible
elderly offenders and eligible terminally ifl offenders from Bureau facilities and placing such
offenders on home detention until the expiration of fhe prison teem to which the offender was

sentenced,

 

Under 34 U.S.C. § 60541 (h), the pilot will be conducted during Fiscal Years 2019 through
2025,

(b) Placement in home detention

The Bureau may release some or all eligible elderly offenders and eligible terminally ill
offenders from Baxeau facilities to hame detention, upon written request from either the
Bureau staff, or an eligible elderly offender of eligible terminally ill offender,

(c} Waiver

Under 34 U.S.C, § 6054] (g)(1)(C), the Bureau is authorized to waive the requirements of
section 3624 of Title 18 [home confinement for the shorter of 10 percent of the term of
imprisonment of that prisoner or 6 months] as necessaty to provide for the release of some or
all eligible eldexly offenders and eligible terminally ill offenders froma Bureau facilities to

home detention for the purposes of the pilot program.

(d) Violation of terms of home defention

 

A violation by au eligible elderly offender or eligible terminalty ill offender of the terms of
home detention (including the commission of another Federal, State, or local crime) shall
result in the removal of that offender from home detention and the return of that offender to
the designated Bureau inslilution in which that offender was imprisoned immediately before
placement on home detention as part of this pilot, ox to another appropriate Bureau institution,

as determined by the Bureau,

 

 

 

OM Goi-2019 «4/4/2029

 

 
The Bureau will remove an. inmate from this pilot in accordance with the Program Statement
Inmate Discipline Program, and the Program Statement Home Confinement.

(c) Definitions

‘The following statutory definitions set out criteria for the implementation of this pilot
program only:

Eligible eldevly offender means an offender in the custody of the Burom-

(1) who is not less than 60 years of age;

(2) who is serving a tevin of imprisonment that is not life imprisonment based on
conviction for at offense or offenses that do not include any crime of violence (as
defined in section 16 of Title 18), sex offense (as defined in section 2091 1(5) of this
title), offense described in. section 2332b(g)(5)(B) of Title 18, ot offense under
chapter 37 of Title 18, and has served 24 of the term of iniprisonment to which the

offender was sentenced;

(3) who has not been convicted in the past of any Federal or State crime of violence,
sex offense, or other offense described in paragraph (2), above.

(4) who has not been determined by the Bureau, on the basis of information the Bureau
uses to make custody classifications, and in the sole discretion of the Bureau, to have
a history of violence, or of engaging in conduct constituting a sex offense or other

offonse described In paragraph 2 above;

(5) who has not escaped, or attempted to escape, from a Bureau of Prisons institution
(to include all security levels of Bureau facilities);

(6) with respect to whom the Bureau of Prisons has determined that release to home
detention under this section will result in a substantial net reduction of costs to the

Federal Government: and

(7) who has been determined by the Bureau to be at no substantial risk of engaging in
oxininal conduct ot of endangering any person or the public if released to home

detention,

Eligible terminally ill offender means an offender in the custody of the Bureau who—

(1) is serving a term of imprisonment based on conviction for an offense or offanses that
do not inchide any orime of violence (as defined in section 16(a) of Title 18, United
States Code), sex offense (as defined in section [1 1(5) of the Sex Offender
Registration and Notification Act (34 U.S.C, § 20911(5))), offense described in
section 2342b(2)(5)(B) of Title 18, United States Codo, or offense under chapter 37

OM 061-2019 4/4/2019

 

 

 

 
of Title 18, United States Code;

(2) satisfies the criteria specified in paragraphs 3 through 7 included in the Hligible
Elderly Offender definition, above; and

(3) has been determined by a medical doctor approved by the Bureau, i.e, Clinical
Director of the local institution, to be;
+ inneed of care ata nursing home, infermediate care facility, or assisted living
facility, as those terms ave defined in section 232 of the National Housing Act

(12 U.S.C, § 17 15w); or
* diagnosed with a terminal illness.

Home detention has the same meaning given the term in the Federal Sentencing Guidelines
as of April 9, 2008, and includes detention in a mursing home oy other residential fong-term
cave facility. Ax with all home confinement placements, the home must be found to be
appropriate under fhe provisions of the Progtam Statement Home Confinement,

 

Term of hmprisonment includes multiple terms of imprisonment ordered to run
consecutively or concurtently, which shall be treated as a single, aggregate term of

imprisonment for purposes of this section.

(f) Procedures

 

Offenders referred under this pilot shall be processed for home defention utilizing cutrent
RRC/Home Confmement procedures,

For Eligible iderly Offenders, a BP-A0210, Institutional Referrat for CCC Placement,
will be completed, Staff should refer alf inoiates meeting criteria (1) through (5) in the
definition of Eligible Hiderly Offender, above, Reentry Services Division (RSD) staff will
determine if the inmate meets criteria (6) aud (7) under the definition. A clear annotation
will be made on the referral packet that “TItis inmate is being referred for Home
Confinement placement under the provisious contained in the Hirst Step Act for
placement of eligible elderly offenders and eligible terminally iil offenders.”

For Eligible Terminally Ut Offenders, to include debilitated offenders that may need
placement in nursing home, intermediate care facility, or assisted living facility, institution
staff will vofor the inmate for a Reduction in Sentence (RIS) under Program Statement
Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18
U.S.C, §§ 3582 and 4205(g). If not appropriate for a RIS, the Office of General Counsel
wiil provide RSD the RIS packet for consideration under this pilot.

om 004-2019 4/4/2018

 

 

 
(g) Reporting and Tracking

34 U.S.C. § 6054 (g) (4), as amended by the FSA, yequires an evaluation of the pilot
program, and a report to Congress after its conclusion in 2023. The following data paints, at
aminimum, will be tracked by RSP to assist with this evaluation and repost:

* The number of Eligible Elderly Inmates referred to RSD;
* The number of Eligtble ‘Terminally Tl Inmates referred to RSD;

Tho number of placements in home detention for each calegary;
The length of time of hoime confinement afforded under each category;
The estimated amount nef reduction of cosis to the Federal Government for each

case; and
» The estimated amount net reduction of costs to the Federal Government for the

pilot period.

OM 002019 4/4/2019

 

 

 
ADDENDUM — REFERENCED AUTHORITIES
18 U.S.C, § 16 - Crime of violence defined

The term “orime of violence” means—

(a) an offense that has as ait clement the use, altempted use, or threatened use of physical
force against the person of property of another, or

fb} atty other offense that is a felony and that, by its nature, involves a substantial tisk
that physioal force against the person or property of another may be need in the course
of cotunitting the offense.

NOTE: 34 U.S.C. § 60541, as amended by the FSA, provides that section 16 (a) anil (b) be
applied when deterutaing eligibility ofan elderly affender; but only section I6 (a) should
be applied when determining the ellgtblitty of a terminally til offender ander thts pilot,

 

Please contact the Office of General Counsel for any questions of whether an offense is a orline
of violence under 18 U.S.C, § 16,

 

34 U.S.C, § 20911 (5) ~ Relevant definitions, Including Amie Zyla expanston of sex offender
definition and expanded inclusion of child predators

{A) Generally

Except as limited by subparagraph (B) ar (C), the term “sex offense”
menus—

(i) a criminal offense that has an element involving a sexual act of sexual contact
with another;

(i) a criminal offense that is a specified offense against a minor;

(iii) a Federal offense Gincloding an offense prosecuted under section 1152 or 1153 of
Title 18) under section 1591, or chapter LOSA, £10 (othor than section 2257, 2257A, or

2258), ot 117, of Tithe 18;

(iy) a military offenge specified-by the Secretary of Defense under section
115(a)(8C)G) of Public Law 105-119 (10 U.S.C, 951 note); ar

(v) an attempt or conspiracy to commit an offense described in clauses (1) through (fv).

(B) Foreign convictlons

A foreign conviction is not 8 sex offense for the purposes of this subchapter If if was not

OM 004-2019 «4/4/2019

 

 

 
obtained with sufficient safeguards for fundamental fairness and due process for the accused
under guidelines or regulations established under section 20912 of this title,

(C) Offenses involving consensual sexual conduct

An offense involving consensual sexual conduct is not a sex offense for the purposes of this
subchapter if the victim was an adult, unless the adult was under the custodial authority of
the offender at the Hime of the offense, or if the victim was at least 13 years old and the
offender was not more than 4 years older than the victim,

18 ULS.C, § 2332b(2)(5)(B) ~ Acts of terrorism transcending national boundarics

A. violation of the following sections of Title 18, United States Code:

32 Gelating to destruction of airorait or aircraft facilities),

37 (velating to violence at international airports),

BE (telating to arson within special maritime and territorial jurisdiction),

175 or 175b (relating to biological weapons),

175c (relating to variola virus),

229 (relating to chemical weapons), .
351, Subsections (a), (b), (c), or (d) (relating to congressional, cabinet, and Supreme Court
assassination and kidnapiag),

831 (relating to nuclear materials),

832 (relating to participation in nuclear and weapons of mass destruction threats to the United
States),

842(n) or (11) (relating to plastic explosives),

844(0(2) or (3) (relating to arson and bombing of Governmont property risking or causing
death),

844(1) (relating to arson and bombing of property used in interstate commerce),

930(c) (eluting fo killing or attempted Iclling during an attack on a Federal facility with a
dangerous weapon),

956(0)(1) (relating to conspiracy to murder, kidnap, or maint persons abroad),

1630(a}(1) (zelating to protection of computers),

1030{a)(5)(A) resulting in damage as defined in 1030(¢)(4)(A)((M) through (VD) (relating to
protection of computers),

£114 (elating to killing or attempted Killing of officers and employees of the United States),
1116 (relating to murder or manslaughter of foreign officials, official guests, or
internationally protected persons),

1203 (relating to hostage taking),

1361 Gelating to goveriment property or eoniracts),

1362 (relating to destruction of communication lines, stations, or systems),

1363 (telating to injury to buildings or property within special maritime and territorial
jurisdiction of the United States),

1366(a} (relating fo destruction of an energy facility),

1751 (a), tb), (c), or (d) (relating to Presidential and Presidential staffassassination and

kidnaping),

 

 

om 0d-2019 4/4/2049

 

 

 

 
1992 (celating to terrorist attacks and other acts of violence against calJroad carriers and
against mass transportation systems on land, on water, or through the ait),

2155 (velating to destruction of national defense materials, premises, or utilities),
2156 (relating to national defense material, premises, or utilities),

2280 (relating to violence against maritime navigation),

2280a (relating to maritime safety),

2281 through 2281a (relating to violence against maritime fixed platforms),

2332 (relating to certain homicides and other vlolence against United States nationals
occutting outside of the United States),

2332a (relating to use of weapons of mass destruction),

2332b (relating to acts of terrorism transcending national boundaries),

2332£ (relating to bombing of public places and facilities),

2332g (relating to missile systems designed to destroy aircraft),

2332h (relating to radiologioal dispersal devices),

2339: (relating to acts of nuclear terrorism),

2339 (relating to harboring texvorists),

2339A, (relating to providing material suppoxt to tervoriats),

93398 (relating jo providing matetlal support to terrorist organizations),

2339C (elating to financing of terrorism),

7339D (relating to military-type training from a foreign terrorist organization), or
23404 (relating to torture), ,

A violation of the following sections of Title 42, United States Code:

2122 (relating to prohibitions governing atomic weapons), or
2284 (relating to sabotage of nuclear facilities ox fuel),

A violation of the following sections of Title 49, United States Code;

46502 (relating to airoraft piracy),
46504 - the second sentence of the section (relating to assault on a flight crew with a

dangerous weapon),
46505(b)(3) or (c) (relating to explosive or incendiary devices, or endangerment of human life

by means of weapons, on aircraft),
AG5O6 if hornicids or attempted homicide is involved (relating to application of certain

oriminal laws to acts on aircraft}, of
60123(b) (relating to destruction of interstate gas or hazardous liquid pipeline facility).

A violation of the following section of Title 21:

 

960, which is seotion 1L010A of the Controlled Substances Import and Export Act (relating to
nareo-terrorism).

18 U.S.C, Chapter 37 - Espionage and Censoyship

792, Harboring or Concealing Persons

oMonl-20i9 4/4/2019

 

 

 
793, Gathering, Transmitting or Losing Defense Information

794, Gathering ot Delivering Defense Information. fo Aid Foreign Govermment
795, Photographing and Sketching Defense Installations

196, Use of Aircraft for Photographing Defense Installations

797, Publication and Sale of Photographs of Defense Installations

- 79%, Digclosure of Classified Information
7989, Temporary Extension of Section 794
7199, Violation of Regulations of National Aeronautics and Space Adrainishation

12 U.S.C, § £715w - Mortgage insurance for nursing homes, intermediate care facilltles,
and board and care hames :

(a} Definitions - For the purposes of this section—

(1) the term “nuyging home” menus a public facility, proprietary facility or facility of a
private nonprofit corporation or association, licensed or regulated by the State (or, if
there is no State law providing for such Hcensing and regulation by the State, by the
municipality or other political subdivision in which the facility is loouted), for the
accommodation of convalescents of other persons who are not acutely ili and 108 in
need of hospital care but who require skilled nursing care aud related medical services,
in which such nursing care and medical services are prescribed by, or are performed
under the general direction of, persons licensed to provide such care or services In
accordance with the laws of the State whete the facllity is located,

(2) the term “intermediate care facility” means a proprietary facility or facility of a
private nonprofit corporation or association licensed or regulated by the State (or, if
there is no State law providing for such licensing and regulation by the State, by the
municipality or other political subdivision in which the facility is located) for the
accommodation of persons who, because of incapacitating infirmities, require
minimum but continuous care but are not in need of continuous medical or nursing

services;

(3) the term a “nuwsing home” or “intermediate care facility” may include such
additional facilities as may be authorized by the Seorefary for the nonresident cate of
eldetly individuals and others who are able to live independently but who require care

during the day;...

(4) the term “agsisted living facility” means a public facility, proprietary facility, or
facility of a private nonprofit corporation that--

a. is licensed and regulated by the State (or if there is no State law providing
for such licensing and regulation by the State, by the municipality or other
politieal subdivision in which the facility is located);

b, makes available fo residents supportive services to assist the residents in
catrying out activities of daily living, such as bathing, dressing, eating, gelling

OM 001-2019 4/4/2019

 

 

 

 

 
in and out of bed ot chairs, walling, going outdoors, using the toilet, laundry,
home management, preparing meals, shopping for personal items, obtaining
and taking medication, managing money, using the telephone, or performing
Hight ot heavy housework, and which may make available to residents home
heatth care serviecs, such as nursing and therapy; and

¢, provides separate dwelling units for residents, cach of which may contain a
fill kitchen and bathroom, and which inchides common rooms and other
facilities appropriate for the provision of suppartive services to the residents of
the facility;

OM 001-2019 4/4/2019

20

 

 

 

 
EXHIBIT

TWO

 

 

 
ULM, Department of Taadiee

Poderal Butedu af Prise:

 

Baty

VWossttaredeos, {9 0 NIELS

MAY Be 2018

MEMORANDUM FOR REGIONAL DIRECTORS
HARDENS
RESIDENTIAL REENTRY MANAGERS

G3

PROM: Blake Rk. Davis, Assistant Divactdr
Correetional Programs Division

S0ndKCT Guidance for Home Confinement and Reaidential
Reentry Center Placements

This memoxvandum is a compilation of pravious guidance wemoranda,
policy, anc practices regarding home confinement and Residential
Reetibry Canter (ARC) plasement decisions, as they relate to
quzrent: poligy, prackice, and changes wileh ware negassitated by
the passage of the Second Chance Act of 2007, The intant of
this memorandum is ta réeemphasize, and clarify established
policies and practicas to facilitate affective sominunity
plagemenka .

a. GUIDING PRINCIPLES HOR EFPRCIIVE COMMUNUGY PhACHEMENIS

Pphe--Bureai's RAG resélireas continue ta:be- Limited and musé -be-
facused-oh those inmates with the greatasb need and the highest
risk of ragidiviem, Program Statement 7310.04, Comminity
dervactions Hutte: Utiligation and Transfer Procedures, requires
that BRC placaments be maca basect on assessments of Lamate needs
for secvices, public safety, and tha necessity of the Bureau to
menage ite inmate populatidn reaponsibly. Tha Second Chance Act
auphasizes the xsaquirement that all dinates are eligible for
pre-release RRC placement consideration and are to be assassed
on an individual basis,

 

 

 

 

 

 
1

An individual inmate assesament is the primary means by which we
determine an inmata’s need and risk level, Research indicates
that inmates with low needs and a low risk of reoidivating who
are placed in an RRC do not benefit from the placement and could
bacome more likely te rectdivate than if they received no

placement.

In accordance with the Bureau’s mission to ansure public safety,
each inmate must be thoroughly evaluated based upon their need
for reantry services, as well as perceived risk for recidivism
and ¢isk to the community. This was previougsly outlined in the
June 24, 2018, memorandum “Revised Guidance for Residentlal
Reentry Center Placements,” and the April 14, 2008, memorandum
“Pre-Release Residential Reentry Center Placements following the
Second Chanee Act of 2607. When contemplating an inmate’s
appropriatensss for community placement, staff should continue
to follow current policy and practice and consider public safety
while determining an inmate’s need for reentry services, Thie
will help determine whether or not receiving reentry seryioes
might mitigate those public safety concerns in tha long run,

For example, somé higher risk inmates may initially appear to be
inappropriate for referral te an RRC, However, when you
thoroughly weigh the potential for increased risk of recidivism
of a street releasa versus release through an RRC, it may in
fact be in the bast interest of public safety to refer the
inmate to the RRC,

Accordingly, every effort should be mada to consider community
placements for inmates with manageable medical and mental health
needs, Thesa placements can help mitigate the potential
increased xvecidivism risk of sending an inmate with these needs
directiy to the community. A community placement provides more
expedient access to resources to address the speclalizad neads
of these populations. Staff must take the stepa necessary to
faciiltate these placements, - . .

For low nead/low risk inmates, home confinement ia the preferred
pre-release option. This option is currently under-utilized.
Program Statement 7320,01, Home Confinement, statas supervision
under home confinement may be provided by contract halfway house
services, U.S. Probation or other government agencies.

 

1 See Sallyport, Correctional Proqxans Diviaton, Gerractional Programg

Branch, GPB Topias “RACY
~ 2+

 

 

 

 

 
This is normally accomplished via two home confinement options ~
placement under the supervision of an RRC or placement in the
Federal Location Monitoring (FLM) proyram operated by 0.6,
Probation, where available. We must make a concarted effort te
utiiize these effective community placement options for
appropriate inmates. In addition to reintegrating inmates more
quickly into theaiz communities, maximizing the use of home
confinement for appropriate inmates will help mitigate aur
critical population/aapacity issues.

Residential Drug Abuse Program (RDAP) graduates who suagessfully
complete the institution~based portion of the RDAP will continue
to be assessed for pre-release RRC platements accarding to the
guidance in P7430,02, Community Transitional Drug Abuse
Treatment,

 

Wardens and Residential Reentry Managers (RRMs) play a wital
role in ensuxing an effective assessment process for inmates’
community placements, This memorandum highlights tha major
alaments of an effective RRC and homa confinement utilization

atrategy.
TI. MAKING AN APPROPREATH RRC RYPERRAL

As clarified in the June 2010 memoranda noted above, the Second
Chanca Ack states that while all immates are statutorily
aligible for pre-release commnity placement, not all will be
appropriate, Inmatas must continue to be individually assessed
for their appropriateness for and the length of pre-release RRC
placements using the following five factors from 19 U.5.C, §
3621 (b} and outlined in the April 2008 and ‘dune 2010 memoranda:

{1} The resources of tha facility contemplated;

(2) The nature and circumstances of the offense;

(3) The history and chavacterietics. of tha prisoner}

{4} Any statement by the court that imposed the sentence:
(a) coneerning the purposes for which the sentence to
imprisonment was determined to be warranted; or
(>) recommending a type of penal or correotional
facility as appropriate, and

(5) Any pertinent policy statement issued by the U.S,

Sentenaing Conmission.

Whan reviewing the above factors, staff should continue to
consider the inmate’s nead for reentry services, public safety

~ oe

 

 

 

 

 

 
concerns, and the need to responsibly manage the Bureau's inmate
populatian.

Staff should also continue to thoronghly aasess inmatas!
individual reentry neada whon considering the appropriate
duration of an RRC placement as outlined in the above referenced
Temoranda, current policy, and practica. A placement less than
90 days is typically not considered sufficient to address
multiple xeentry needs, ih many cases, a placement of several
months uo to the maximum of one year® may be needed to accomplish
an inmatea’s reantry goals. For sxample, an inmate with no
recent employment, no GED, and poor family ties would benefit
more from a one year placement than an inmate who haa a short
sentence, employment prospects, a high school diploma, and
frequent family contacts, The number of placement days should
be driven primariiy by the inmate’s needs and risk level (as
determined by the BP-338 Custody Classification assessment or
BP-337 Security Dasignation assaesament if a BP~338 has nok been

donpileted).

The BP-338 1s the Bureau's primary risk prediction

instrument, oOrdinastlly, the lower the BP-338 score, tha Lower
the inmate's risk: conversely, thea higher the seore, the higher
the inmate’s risk. Those with lower risks should be considered
for home confinement placement and those with higher riaks
should be considered far RRC placement.

it is important to note that in many areas, the Burean continues
fo hava contracting options available to utilize the more secure
anvironment of a Work Release Canter (9.g,, county
jalif/detention center) as a community placement. This may be
the most appropriate placement option for inmates who may
require closer supervision than an RRC, Institution staff
should contact the applicable RRM to determine 4f this option is
available in the area where the inmate. 1s releasing for cases
that may be deamed inappropriate for a traditional RRC.

If an inmate ia teuly not suitable for transfer te an RRC prior
to release, staff have the option of contacting the USPO to
discuss a possible public law placement wherein the judge places
the individual in an RRC after their release from Bhreay custody
as a condition of supervised release,

 

2908 Title 18 U,8,0, 5 3624(c) ib},

~ dos

 

 

 

 
TIL. MAKING AN APPROPRIATE REFERRAL FOR DIRECT HOME CONE TNEMENT
(PRE-RELEASE)

As outlined in P7320,901, Home Confinement, and per 18 0.8.C, §
3624{c}) (1), all inmates are eligible for home confinement
considavation at their six-month or 10 peroant date, When
considering an inmate for pre-release community placement, the
unit team should. pay special attention to reviewing low and
minimum security inmates for possible divyect placement on home
confinement as allowed under #7320,.01, Home Confinement. Higher
security inmates may be considared if deemed appropriate
foliowing an individual assessment. The basic criteria for home
confinement includes:

1) Appropriate release residence (e.g,, positive environmant
free frot, oriminal/drug use activity and a reasonabla
distance from the RAC, typically less than 100 miles};

2) No recent major diselplinary issues. This should be based
on sound correctional Judgment;

3} Any medical or mental health needs that can be met in the
community and funded by the inmate or other documented
resources, and

4) Secured employment is not required for placement on home
confinement,

Placement shovld occur as closa te the home confinement
sligibliity data as possible, The direct home confinement
referral ia not contingent upon USPO residence approval. A site
vieit shotiid be requested during the referral precess, but
shoyld not delay the submission of the raferval to the RAM,

As part of their routine duties in processing inmate referrals;
RRM ateaff willl determine if placement will be via an RRC
contract of FIM. In judicial districts where PLM is available,
RRM staff should consider this option for appropriate inmates to
the maximum extent possible,

TV, RRM SUA REVIEW OF RRC/HONE CONFINEMENT RETARRALG

RAM staff will continue to thoroughly review referral documents
and other pertinent information for aach community placemant
referral, REM ataff£ are encouraged to maximize resources ko
include racommending direct placement on home confinement for

appropriate inmates,
~ 5 *

 

 

 

 

 

 
Tha RRM is required to raview home confinement eligible inmates
dn RRGa every two weeks and follow-up with RRC contractors
within three working days fof receipt of the biweekly status
gaport) to ensure RRC staff have (as part of the individualizad
program plan for the inmate) dooumented an appropriate plan of
action with target dates to achieve home confinement placement,
This follow-up time frame is a slight reduction from the

dane 2010 memorandum referenced above which required a weekly
review. In losations where RRC bed space is limited, ensuring
an inmate’s timely placement on home confinement will help
address capacity iasues and also ensure more inmates are
afforded RRC services. This area will be carefully reviawed for
compliance during operational reviews and program reviews,

As previously indicated in the June 2010 mamoxandum, RRM staff
will not unilaterally deny BRC referrals ox redtice placemant
dates unless there are no available RRC beds within a reasonable
distance for tha specific yveferral date/length.

V, COORDINATION BETWHEN INSTTTUTTOY STAPF AND RRM/CYS STAPF

As the subjact matter experts for their asaigned location, RRM
and Community Treatment Services (CFS) staff assist institution
staff in making community placements, They provide information
yegarding available resources and discuss specific casas with
institution staff as needed during the referral preaess and
prior to the inmate’s transfer to the RRC of placement on direct
home confinement, It ie important for institution and RRM staff
to collaborate with CTS staff to ensure inmates with drug,
mental health, oy sex offender treatitant needs have community-
based treatment available in the vicinity of the placement.

Tf RRM staff have concerns regarding a referral and/or the
recommended placement, they will communicate these concerns to
the referring institution, typically the Case Management
coordinator (CMC),

If the RRM determines a modification to a referral is needed or
that other placement optiens are available {such as dizect home
eonfinament for an inmate with low needs/risk or placement in a
work releasa program fox a higher security inmate), the change
Must be approved by the Warden, ‘The RRM Will contact the
referring ingtitution’s CMC and raqueet the reconmendad
modification be gongidered, The CMC will faglilitate the

1 6»

 

 

 

 

 

 
Warden’s review of the yvequést and advise the RRM acoordingly,
Modifications can occur with the Warden's consent,

conflicts regarding modifications to referrals should be
addressed by institution managemenz staff with the applicable
Regional, RRM Administrator, {Note RRM Sector Adminiatrators
will assuma this responsibility once the nationwide
consolidation of RRM is completed. Gontact information will be
disseminated to inetitutions accordingly. }

tf inatitution staff determine an inmate is nok appropriate for
RRC placement, the inmate's release should be carefully
coordinated with U.S, Probation er Court Services and Offender
Supervision Agency (for DC Code inmates}. Such efforts should
ioceliide the transmission of pertinent mental health-and -medieal
information and any othar factors that could impact the
effactive reentry of the inmate to the suparvising authority.

VI. BUMMARY

» Community placements should be driven by the results of an
inmate’s individual assessment,

> RRC placement and length of placement decisions cannot ba
reduced solely to a classification score or any other type
of objective categorization, While staff assessment and
analysis of tha Custedy Classification Form (BP-338) and
the ISD Plan are helpful in establishing broad-based
groupings, staff must continue to exercise their
professional judgment when making individual tnmate RRC
placement decisions and be prepared to juatify thosa
decisiona, When making RRC placement decisions, staff
should ensure the BP-338 and ISD Assessment have been
complated accurately.

® Ali inmates are eligible for hame confinement, DBirect
placement on home confinement should be conaiderad fox low
and minimum security immates. In judieial districts where
FLM is available, RRM staff should consider this option for
appropriate inmates to the maximum extent possible.

> RRM will continue to be required to review home
confinement eligible inmates in RRCs on a regular basis aa
set forth above. In locations where RRC bed space is
limited, ensuring an inmate's timely placement on home
confinement will help address capacity lasues and alao
ensure more Lnmatesa ara afforded RRC sarvices.

« D-~

 

 

 
6 Every effort should be made toe consider community
placements for inmates with manageable medical and mental
health needs, A community placement provides more
expedient access to resources to address the spaclalized
needs of these populations. Staff muat take the stapes
necessary to fachlitate thesa placements,

Your assistance in maximiging the RRC/home confinement
utilization praceag Is greatly appreciated, If you have any
questions, please do not hesitate to contact me or have your
staff contact Brent Kiser, RRM Administrator, at 202~305-8906,

 

 

 

 
EXHIBIT

THREE

 

 

 
U.S. Departnent of Justice
Federal Bureau of Prisons

 

 

Program woista! $50.05

pabm: 1/12/98

SUBIEC?: Community Corrections

 

 

1, PURPOSH AND SCOPE. To operate communityrbased corrections
for offenders who are reintegrating into communities and require
more supervision than traditional probation or parole, or who
need an alternative to incarceration, Community corrections is
also responsible for managing Federal offenders confined in non-
Bureau facilities, Most Bureau community corrections programs
are implemented through contracts and agraements with private
service providers and with state or local governments.

 

 

 

2, PROGRAM OBJECTIVES. The expected results of this program
are:

a, A variety of community-based correctional services and
programs will be available for offenders.

b. Contracts and budgets for community-based services and
programs will be effectively managed. .

c, Offenders in community programs will receive appropriate
supervision,

d. The public will be protected from undue risk.

e. Offenders in community programs will be provided safe
living environments.

£. Bligible inmates in community programs will have
opportunities for work experiences to develop positive skills,
knowledge, and work habits,

 

 

 
PS 7300.09
1/12/98
Page 2

gq, Inmates will be able to participate in specialized
community programs guch as drug, alcohol, and mental health

counseling and services,

h, Positive relationships, family values, and mutual support
and nurturing will be promoted and reinforcad among inmates,
their spouses and their children.

i. Eligible inmates will have the opportunity to develop and
maintain supportive and nurturing relationships with their
families through participation in their religious communities.

3. Use of intermediate punishments will contribute to
proactive management of the Bureau's population,

k, Effective partnerships with governmental and private
agencies, as well as the general public, will pe established and

maintained.

3, STANDARDS REFERENCED. Applicable standards are referenced in
individual directivas referenced in the Manual.

4, DERECTIVES APPRCTED

a. Directive Resainded

PS 7300.08 Community Correetions Manuak (4/1/91)

b. Directives Referenced

PS 1010,02 Staff Meetings (1/31/95)

PS 2170,05 BOP Facts (9/4/96)

PS 1210.14 Management Control and Program Review
(10/6/94)

PS 1280,10 Sustice Teleconmnications System (JUST),

National Crime Information Center (NCIC), and
Wational Law Enforcement Telecommunications
System (NLETS), Users Guide (4/19/96)

PS 1351,04 Release of Information (12/5/96}

PS 1380.05 Special Investigative Supervisors Manual.
(8/1/95)

PS 1460,04 Contact with other Agencies and Organizations

(9/9/96)

 

 

 

 
PS
PS
PS
PS
Pa

BS
PS

PS
PS
PS
PS
RS
PS
PS
PS
PS
PS
PS
PS
PS

PS

PS
PS
PS

PS

1480.03
1490,03
3420.08
3906,16
4100,03
4400.03
5040.04
5070.40

5100.06
5130.05
§140 28
5160.03

5160.04
5270,07

5326.03

5330,10
5380.03
5550.05
5553.05
5800.07
5800.11
5873.05
5980.28
5880,30
6000.05

6080,01
7010,05

7310.63

PS 7300,09
1/12/98
Page 3

News Media Contacts (10/7/94)

Victim and Witness Notification (12/14/94)
Standards of Buployee Conduct (3/7/96)
Employee Development Manual (3/21/97)

BOP Acquisitions (9/16/96)

Property Management Manual (2/27/96)

FBL Forms, Submission to the FBI (3/3/94}
Responses to Judicial Recommendations and
U.S. Attorney Reports (6/30/97)

Security Designation and Custody
Classification Manual (6/7/96)

Detainers and the Interstate Agreement on

Detainers (2/10/94)

Unescorted Transfers and Voluntary Surrenders
(12/9/96) .
Designation of State Institution for Service
of Federal Sentence (9/29/94)

Central Inmate Monitoring System (8/16/96)
Innate Discipline and Special Housing Unita
(12/29/87)

Marriages of Inmates (10/29/93)

Drug Abuse Programs Manual, Inmate (5/25/95)
Cost of Incarceration Fee (COIF) (6/2/95)
Escape from Extended Limits of Confinement
(3/27/96)

Escapes/Deaths Notification (9/17/97)

Inmate Systems Management Manval (12/24/91)
Central File, Privacy Folder and Parole
Commission Mini-Files (9/8/97)

Release Gratuities, Transportation, and
Clothing (8/14/96)

Sentence Computation Manual (CCCA of 1984)
(2/21/92)

Sentence Computation Manual, (Old Law, Pre-
CCCA of 1984) (7/16/93)

Health Services Manual (9/15/96)

Autopsies, Atthority to Order (5/27/54)
Interagency Agreement between the U.S. Bureau
of Prisons {BOP) and U.S. Marshals Service
(USMS) (12/6/93)

Community Corrections Center (CCC)
Utilization and Transfer Procedure (3/25/96)

 

 

 
PS 7300, 09
1/12/98
Page 4

Ps 7430,01 Drug Treatment Services, Community
Transitional for Inmates (1/20/95)

FRM 5301,01 SENTRY Bducation (6/1/94)

TRM 5801.01 SENTRY Santence Monitoring (6/1/94)

PRM 5802.01 SENTRY General Use (6/1/94)

TRM 7000,01 Community Corrections (6/3/96) i
TRM 4101.02 Precurement (6/18/97)

5, ACEION, Community corrections staff shall conduct operations
and programs in accordance with policies and procedures in this

Manual,

/sf
Kathleen M, Hawk
Director

 

 

 

 

 
PS 7300.09
1/12/98
Attachment 4-7, Page 21

d. Do furlough applications have the center
director's recommendation?

a. Does the recommendation include documentation the
USPO does not object to the furlough?

£, Does the contractor maintain a record of furloughs
that includes the date and time of departure, the date and time
of return, and notes regarding any contacts with the resident
during the furlough period?

g. ts the per diem rate for residents on furlough
one-half the regular pex diem rate?

31, Home Confinement:

_B Is placement on Home Confinement status ordinarily
recommended when an inmate has secured employment, a place to
live and has demonstvated that he/she no longer requires the
level of accountability and services the CCC provides.

b. Does the contractox's recommendation for approval
of Home Confinement cases meet the following criteria: the
resident will derive no further significant benefit from
centinued CCC residence;. the resident has developed a release
plan that has been approved by the supervising United States
Probation Officer; and, the resident is not considered to present
a substantial threat to the community or the safety of others?

a, Does the contractor forward a written
recommendation outlining the plan and a completed copy of
Attachment J, Conditions of Home Confinement, to the CCM for

approval?
ad, Do residents telephonically contact the center

staff each day except when they are required to report to the
center or when they have been visited by center staff?

a. Do contractors further verify that residents are
following the conditions of Home Confinement through random phone
Calls each week? (or through tha use of electronic monitoring

devices)

_ ft. Do staff visit residents on Home Confinement at
theix homes and at their places of employment at least once each
week?

 

 

 

 
PS 7300.03
1/12/98
Attachment 4-7, Page 22

gq. Do residents on Home Confinement, who are not on
electronic monitoring, return ta the center at least twice each
week for routine progress reviews, counseling, urine testing and
other required program participation? Do residents on electronic
monitoring return to the facility at least once each week?

h. Do residants on Home Confinement maintain a 9:00
PM to 6:00 AM curfew each day? (unless an exception is
recommended by the contractor and approved by the CCM.)

i. Are drug and alcohol testing and counseling
requirements applied to residents on Home Confinement?

4. Does the contractor maintain documentation of all
staff contacts with residents on Home Confinement?

OK Does the contractor notify the CCM immediately of
any misconduct or failure of a resident on Home Confinement to
comply with Home Confinement Conditions?

1. Does the contractor collect subsistence from a
resident on Home Confinement? (the weekly subsistence collected
shall not excaed the per diem rate established for Home

Confinement times sevan.)

Mm. Are offenders on probation, parole, ox undexc
supervised release supervision placed on Home Confinement only
when ordered by the Court or Parole Commission to (1) "reside in
or participate in the program of a community corrections
facility" and to (2) participate in a Home Confinement Program?

_ ny, Does the contractor ensure that Correstions
Component residents are not placed on Home Confinement unless
ordered by the Court?

oO. Is the per diem rate for residents on Home
Confinement one-half the regular per diem rate?

32, Driving:

a, Do CCC residents operate motor vehicles only when
recommended by the contractor and approved by the CCM?

_b. Has the resident provided proof of valid
insurance, driver's license, vehicie licensing and registration
to the contractor? Does tha contractor maintain copies of these
documents? (If the state prohibits copying, the contractor should
record the driver's license number and expiration date in the

resident's file.}

 

 

 

 
EXHIBIT

FOUR

 

 

 

 
Daniel Cucperter
GO7GL ~ OBE
Devers Cam P

Voces Caplin ‘pouty Foes Boer] 9 fh 20/7

LE need \ Y ur help. L wr fect ly
cle cisnefed fo He Bevenc Cy be cate E hoe
ff O pds rr bah [he Fuvsl C veut - besfiv .
ld te Secead Cit css b 7. cn Wet Vor k. cect neg,
ef lotregs ES¢. flrmetily.. eA. Bos fir ch Corneckeade —
A Competed wg Be me., mite Bor lon Cees. ef FOC. oe
Canten, bf Lora foher ond of Canaan 7
aed hald he rey Pred a Connecti aff Oe, Udall.
Ue. Fefe' em Cody i jehede. Lb fed- Z Lag Toul Lae
Ln 20 ey bu 0h Seelemsed wade LAER LUE oasis
wk fe “Jude dit wil gtd, veg. pedplen Ee. ae
Bost fondly. Hipted aecdk SAME Wee. A 50 Madr Leutonteg.
2k Air. heim pate wd? Leverd, tov frve-theabhe 7
_ “Ged Me. fivtl peek be 8 spied ri fle SHE tec
ws waisted vid eld te abe ng fhe ae
BIO reg Bd erg. probieea i Haff a Gee of
_ ‘ab Leet. eps Bele & ES 4) for 2 bem epee Cd. “bp as os
Tn ae a oa ot fe 63 Evil babi foie: ts Pdi al

   
      

 

  

 

 

jieler tea [ee high: biftho : mo 2 |

 

 

 

 

 
Cayphesn Spaulding ~ ge &

| pry Coa. Shdiel thet Lyre ort Me mn
. preeathe, of Tring. Sth ved, Cugfodied cede. J ty. oo .
[pt hued 0. 2S6E( hb)... See. FER fete. Of
Peg: ey Hof 1S Py ter Vecorpr Ze, 2a,S
shen enw flan oul rey bork. cf mv ith
tend, sheyped . Bioolelye ‘Wye, aed Mur fe Wyatf
dae! ae /eleeet: tee 4. lease ZL, 221 Ly .
| bdtach VS 13 weadoe.. ‘thee Me! @ verte cee
| Hore Cooflieed Hef £ “mente Lee ted Wee ue
eg. earpiece Seven y SL pevdec cled ed...
le OW UEN TEES Dec. &b Lu Pb B- Jeanety 20, zal,
os mf ligeeh eg batts rey. atipebed, ferdinte Sb. fel
. Cael. Cool ng feed ged ince. — SO

 

LE phere HAL corn cei Llel Le [Sets

| . : ab bef ae: Lee. pod sollte bach Be VE

Pd wool, SEVELMD, FE suboouHfed flag ete
LO nniforoeds cde he ts UUs Lotlers te ee Mobihe tect), .

 

 

 

ponies oh Cass z SB. th fe: egies Appt Hap Guadbied a SSE
: fel fe ie BE. Pre. Seve hiss tgs Vale BM Bi i

re jai. Ubi. ek: Bde

   

; Ad j ah Hs hee aoe 8: al haef

 

 

 

 

 

 
Corvin Spau lary Fase So

vec fe Fille Elibetly Offecdlr then
yg. 6 merfi, Sefucee 1S fur LO preerfhea

ples JO ynertts of hme Cofolaane dD ot [forte

oy De ferhn s Fin flee ZO wer fhe, LL awn alte

fled to B Markie of hoe Caflecoud (10h fey
fetefere. L tur pnt, Gorn Je l7 Wer fen.

Ihe oP Yew subled Wy B5RE1b) wet

GSE reed Lo ten PAID tale, 00 tye.

   

ar brea geatesse raph afew ¥
y ees L . : Ty
AS gt ran et fe or
Pigs bi VIAL BE:
wee Ee ee ate tts Tare
oka a fle oot .

Lila chr panne. fe, Good June ah
GEL Mgt secon Med. af fie. Keg pdb.

 

  
   

TA fle. YU. oe Cheol bere fete
sty fos a “be Cuply wee wt Vues,
Lp
ns Late. Me feel Eee

GEE IE iar A tb A Wate B :

 

 

 

a a ave i ves feontsly prod, Da eh

Dnighhy, Gj ete Ottley, bee ecit.

sere reer pit 8 ete pert ene my
ee ants

ks pee pole. sp. Me he Sfobeait. Verte, Doo ee ae

   
  
 

 

 

 

 
EXHIBIT

FIVE

 

 

 

 
Danre. Caspen Te
fo7gz Oss

fear ect den 5; place lok cA ; _

Bye thes lef & Laur ott call, [egpasede™s
Compacscvaed® the lecase. fb fhne. Loaf Or ennent So
pol noid fo. fle Fivsl Step Mele Lwill be 6
UD Haye And Gere be vnket att of the. [egzcc lence,
ot bec Elk he Ofide Vos on’, tude the Lite
Go e.dd fon (To Ge vette. ae
See Aya ees, Z neck 3 a SO Tilers Cecth
prs fe a a yet Ms, Fea bi yer felt
(PUMAceesset y dp sabe WE hello Seah: «

_ fececrthe Li ales ASSpoed po Pe. edo: ALLA VF
aA Toe! bourse [fete Whee. Lo aw evecA. fo
Sfesp. c_fl, floor f fib bofhtom— bbtivuet of

| pa mole. of, the pe. Lett a _ Lb factaltyer owed
fre, fhe gyre. ef at Sucpep Esed fe. Slee hei [le

: ett PT Ack b Be civerte of fl leuk of Cote feel.

tee Melien es bs Ate ~bolk fer: i Be flacle. Dry
Orde CE Att cued Sfrew Lsotder ee

he fol , fo ts pe aesived all a faa 5. :
es on fe ah of tore ehcbefed by Mir Cordier |
GDM Copal fo fe vend eh yi he

a anean: wae ke wit $l OES wed Fhe frbeticked —

oad Meoctf. id feifit abl Seid. side fre heatsg' gq eveliad os

kf Wel ung Are Mefewft: by “fe [rare wef Cay: gare

“At bathe Canty on cnd Ch ty Z ‘tog fh led fois: Bot idea.

| Bet: le: wei ¢ Onde of Lellxlelein le Deol: iter O tific feaeg ss Pa

fear bah fe. Alukh? ed the fediors ots: Beh ab coll
ile P. ke. eke pr foe” Caufeadece.if, fe fe Le efpe. rg, Pleferte 0 :
Look Jon fe: Ket ‘eighth catitledle-g oft, Lgpocdy y Loe im

Apeel # é. Ze (9

 

 

 

 

 

 

 

 
 

 

 

 

 

 
EXHIBIT

SIX

 

 

 
mo Reaard Cobre FES, Copy. ~ Tamata 7

gP-$148.055 INMATE REQUEST TO SEARF CDrRY
SEP 98 .
us. DEPARTMENT OF JUS'TICE . FEDERAL BUREAU OF PRISONS

 

 

 

 

 

 

 

TO; (Name and Title of Staff Member) : DATE: ‘ ‘

Me fs bted hes " ” Hyc,'| 30, 20/7
FROM: ‘ REGISTER No.

ante! Cocpectid ee 08S
ron ASSEGRMENT: bed Hose | UNIT: C. Heyy p

 

SUBUECT: (pcie£ly state your question or concern and the solution you are requesting.
continue on back, if necessary. Your failure to be specific may result in no action being
taken, If necessary, you-will be interviewed in oxdex -to successfully respond to your

reanest.) wi, Levin} Pleese -envoll me. in fle Elderly OP fied roger
pica § tbr du pe Eve f Steg Bet, Sachin B03 (4)

_t wort als App reesde Motul hel in ig uel Lyass fer fle. praxrincan
Lamon” af Malt coe Hoste Hine. pict Spend? fa § 36% 2 ce) g baht ctr
piovites "Moet: £. emtithid dy. of leeat 9 matte xf. hl every [eke
Leal 3 mecthe of flare Confort: Moye 0 vet, Lani dey” "34 usCE EOS)
A for LS: mek fo Lbayve. Lite Lburtbivs tevde Bayle) Pr
| BL comal spo He. goals of fhe Eldeth Ofkeeder Progr 06 5 A1G IME)
= lee” bo ff SA pe oxticlia fee “SOO natinifin of phew. tidee Coch wei,

Aud Severed, plese Leer alii Sone lep jb Yo 0 Huse Diz, Eras epics fh
He. Livider Cpt ne tne. He COO miretis tyadi fle. FLY so feed? Fetus
Bade Ty eA tetyg Laat vey. aapepenko peels pete HE CDeced? ect:
Second Ci react | had y tos for Noor Vel on fhe, ieersif €

. (0 nak write below this Line) 2G oe ‘a

    
 
  

  

: . pISPOSTITION: :

Tir

 

Signature: Stat Membex ° '- . +. {Date.: -

 

 

 

(PbS “Fount may, "be Feplicated vile: NE) ‘ cone” Cente” Son ‘geplaced: ‘pp “tas: “070, dated “ot 86°
Cert . . and. Bp -SL4s. 070 APR 54° .

 

 

 

 

 
EXHIBIT

SEVEN

 

 

 
9/9/2911 Educdr,  flecef Maye joie

Bet F
— §f00:08  Crv-l ODPL cpo/ets

ee, ha rleer fieodte Gas

fon mt Jecuih Dijpebe and Chesaput
dtd” Spf [2 cae. :

. Meare fealivor. Sromapues. (oe Coals bus),
| 2 Lameke Teogf hohe Z by ae

Se Coste ¢ @ fat Z :

Wie mets. Theo ke hely ee

er . at ies; Téa Meh, so, toy My, Liles TeV wees wet a

Gh?
- bho gef} Harefec Ve fb con Tb Putticuge He +
J; Weeds Men bhleern oak ‘Basler eee Moke: Be

| 8100 08 dbaded Syl 4 2019 wh) cb-amninded
° Netbeg- Release. Von fert, (Coole 3/3), See pel”

oe Time Fined fer Cigher F ege a (ise on). os weg

ee 4 Oo; L00¢ 88 Mited Lend [25 2006, Becbiack: Life dais be fe us Be Ns ee is |
bh eb ITE BOP: Foe hy aed Fon .
«Ye ny Hing Etat lh foe fa

 

 

 
 

» bmi. phe!

 

“bp paid 8
var yl, Levi” ae

 

 
BP-AOL dB
JUNE 1G

U.S. DEPARTMENT OF avoStTcH

OEE eee

INMATE REQUEST TO STAFE cprast

FEDERAL BUREAU OF PRISONS

aN ncaa

 

TO: {Name and Title of Staff Member}

Mr, Noel Case. (Mowese

Sept 24 ZO0{7

 

 

FROM: Daniel Canteen t bt

REGISTER ° NO, 407 92-~ 03%

 

 

WORK ASSIGNMENT:

 

-ONITT: CAM ?

 

 

SUBJEC? : -
Continue on back, if necessary.

{Sriefly Stake your question ox cencern and the sokukion you are requasting.
Your failure to be specific may rasult in no.action being

taken. fF nacesSary, you will be intexrvibved in order to successfully reapond ko your

request . Why, Noel,

ber S160, 08 choked Sef
of He or i¢rbed S160:

paren es “9 Len
[eat faok 1S 4s 2? et We tok Seay

bAfkesnteon /fowde. rf
Unelir fe FSH,

néw proler pod Steed
cyte;

oF
poche fee Homsfer

Themhe yet for At lps pret. bap fA
Mech ny fotlesy j Me, Let fer Lew ee A set ry

to Yeu fotleey pus S ind to cosa wihied aprerdiay hig Fee 7 Forge 4 ( fage sy)
8 Aifed Seph ley 2006, Brecon. bathe Sen Hewes 79

Beh te trens fu fle

“Vewter Nekieoe. Wewtprc "fe peed
Wtan Henth, SttaryeO$ Chunge (oP oe

1 F pind Ee ® fi tent fle Breche

yeprtTet ck oe

Pha pu fe os bale

«Gent é

(Do not write below this Fine)

 

DISPOSITION ;

 

 

 

‘| / Signature Staff Mémbex | [pate ”.
- Recokd | Copy . - y Fike; Copy — Enmate : .
Por! . alae ne De _Préscribed by PSs a +

ttf a ft
taee : wey

*_ I RRER IN, SECHCON 6-.UNENSS. APPROPRTATE FoR Prnesbatiy Roupian - 7

; Phis. Edu repraged “BR 148, 016) dated’ Oct BE °°.
fo) and ABs “S148. "970: BPE 94. eT

3 tur

“SECTION 6.

“, BP-Z Ze Ef tH (EMI

g etre ‘
facil ty rol [her .

 

 

 
